DETAILED ACTION
This communication is responsive to the application, filed December 6, 2021.  Claims 19-38 are pending in this application.  The applicant has canceled claims 1-18.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on December 6, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,221,930 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-25 of the instant application recite similar limitations and are obvious variants of claims 1-7 of U.S. Patent No. ‘930.
Claims 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 11,221,930 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26-32 of the instant application recite similar limitations and are obvious variants of claims 8-14 of U.S. Patent No. ‘930.
Claims 33-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,221,930 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33-38 of the instant application recite similar limitations and are obvious variants of claims 15-20 of U.S. Patent No. ‘930.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-22, 24-29, 31-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Macary et al. (US 2010/0251032 A1) in view of Lee (US 9,799,021 B1).

As per claim 19:  A method for generating a test definition from a structured log of events associated with communications between a first device and a second device, the method comprising:
receiving a correlation identifier and the structured log of events;
Macary discloses [0005] the latter module is coupled to at least one of the processing units and stores event data.  The event data logs events that occur in the server computer or computers while application program are exercised or there are test runs.  The test runs are performed in connection with a plurality of projects.  As can be seen in Fig. 9, the events of the projects are associated with an event ID and a run ID.
generating the test definition based on the correlation identifier and one or more events of the structured log of events; and 
storing the test definition in a test repository to permit the test definition to be accessed for replays of the one or more events of the structured log of events to simulate interactions in a system under test including the first device and the second device.
Macary discloses [0023-0027] the computer system also includes a performance testing controller.  The performance testing controller load tests one or more applications by executing performance test scripts.  The execution of the performance test scripts may simulate events [simulator replays events] which may be system or computer errors or other occurrences of the system in general.  Macary discloses generating test definition ID based on correlation events, but fails to explicitly disclose an integrated system where the request generates a response for the client device.  Lee discloses a similar method, which further teaches [col. 11] the CRE module can invoke an API of an input device of the POS system, such as a keypad to communicate and the API generates an API response that appears to the main POS application to have been input by a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Macary with that of Lee.  One would have been motivated to generate a response for the client device after a request because it allows the POS system to simulate a sequence of user inputs [Lee; col. 11].

As per claim 20:  The method of claim 19, wherein the first device is a point of sale (POS) device.
Lee discloses [col. 11] the CRE module can invoke an API of an input device of the POS system, such as a keypad to communicate and the API generates an API response that appears to the main POS application to have been input by a user.

As per claim 21:  The method of claim 19, wherein the second device is a personal identification number (PIN) pad.
Lee discloses [col. 11] the CRE module can invoke an API of an input device of the POS system, such as a keypad to communicate and the API generates an API response that appears to the main POS application to have been input by a user.

As per claim 22:  The method of claim 19, wherein the structured log of events includes a first event corresponding to an application programming interface (API) request provided by the first device to an API, and a second event corresponding to an API response provided by the API to the first device.
Macary discloses [0005] the latter module is coupled to at least one of the processing units and stores event data.  The event data logs events that occur in the server computer or computers while application program are exercised or there are test runs.  The test runs are performed in connection with a plurality of projects.  As can be seen in Fig. 9, the events of the projects are associated with an event ID and a run ID.  Macary further discloses [0023-0027] the computer system also includes a performance testing controller.  The performance testing controller load tests one or more applications by executing performance test scripts.  The execution of the performance test scripts may simulate events [simulator replays events] which may be system or computer errors or other occurrences of the system in general.  

As per claim 24:  The method of claim 19, wherein each event of the structured log of events is correlated with the correlation identifier.
Macary discloses [0005] the latter module is coupled to at least one of the processing units and stores event data.  The event data logs events that occur in the server computer or computers while application program are exercised or there are test runs.  The test runs are performed in connection with a plurality of projects.  As can be seen in Fig. 9, the events of the projects are associated with an event ID and a run ID.  Macary further discloses [0023-0027] the computer system also includes a performance testing controller.  The performance testing controller load tests one or more applications by executing performance test scripts.  The execution of the performance test scripts may simulate events [simulator replays events] which may be system or computer errors or other occurrences of the system in general.  

As per claim 25:  The method of claim 19, wherein the one or more events include each event of the structured log of events.
Macary discloses [0005] the latter module is coupled to at least one of the processing units and stores event data.  The event data logs events that occur in the server computer or computers while application program are exercised or there are test runs.  The test runs are performed in connection with a plurality of projects.  As can be seen in Fig. 9, the events of the projects are associated with an event ID and a run ID.  Macary further discloses [0023-0027] the computer system also includes a performance testing controller.  The performance testing controller load tests one or more applications by executing performance test scripts.  The execution of the performance test scripts may simulate events [simulator replays events] which may be system or computer errors or other occurrences of the system in general.  

As per claims 26-29, 31, and 32:  Although claims 26-29, 31, and 32 are directed towards a system claim, they are rejected under the same rationale as the method claims 19-22, 24, and 25 above.

As per claims 33-36 and 38:  Although claims 33-36 and 38 are directed towards a medium claim, they are rejected under the same rationale as the method claims 19-22 and 24 above.

Allowable Subject Matter
Claims 23, 30, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the Double Patenting rejection above and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20170148021 A1 – Goldstein discloses a digital gateway may be configured to normalize transaction request data across different transaction types, allowing the transaction request data to be transmitted in a uniform manner.  
·         US 20140282407 A1 – Channamsetti discloses a test script generation system may generate end-to-end test scripts to test a software application.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114